DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/28/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, copy of NPL #12-  Oomen, Tom “"Advanced motion control for next-generation precision mechatronics: Challenges for control, identification, and learning.” In IEEJ International Workshop on Sensing, Actuation, Motion Control, and Optimization (SAMCON),pp.1-12.2017 – was not provided. The nonpatent literature filed on 09/28/2022 was blank. 

Response to Amendment
Applicant's arguments with respect to claim(s) 1 – 6 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant’s argument is mainly directed to that YUN not teaching “fabricating a fabrication platform (234) on a first build plate (220)”.  Examiner respectfully disagree.  It is noted that claim language did not specify how to fabricate the fabrication platform.  The claim language did not specify that the fabrication platform is fabricated by the additive fabrication system.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since substrate is a manufactured part.  Fabricating the substrate is performed.  
Regarding claim 6, applicant’s argument is mainly directed to that YUN not teaching “fabricating markers on the fabrication platform”.  Examiner respectfully disagree.  It is noted that claim language did not specify how to fabricate the markers.  The claim language did not specify that the markers are fabricated by the additive fabrication system.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since fiducial point are fabricated on the substrate, fabricating the fiducial point is performed.  
Regarding claim 15, applicant’s argument is mainly directed to that Kritchman not teaching “the calibration being based at least in part on sensing of features of the fabrication platform (234) fabricated on the first build plate (220)”.  But this feature is taught by YUN.  In paragraph [0070], YUN teaches a fiducial point provides a calibration reference.  The fiducial point is a feature of the fabrication platform.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 16 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by YUN et al. US 2021/0362225 (hereinafter YUN).

Regarding claim 1, YUN teaches: a method for calibration of an additive fabrication system, comprising:
fabricating a fabrication platform (234) on a first build plate (220) (Fig. 6C - - substrate is a fabrication platform; platform is a first build plate);
calibrating the additive fabrication system including determining geometric relationships between a printhead (112), a sensing system (118), and a motion system for controllably moving the first build plate ([0045]-[0054] - - “Dispensing Tip Alignment” and “5-Axis Alignment” are calibration ); and
fabricating an object (250) on the fabricated platform (234) positioned on the fabricated platform according to the determined first geometric relationships (Fig. 20A, [0111] - - fabricating a product).


Regarding claim 2, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: the motion system includes at least a first motion direction (mx), and fabricating the fabrication platform includes fabricating said platform to be parallel to the first motion direction (Fig. 15, [0073] - - 5-axis platform including x axis).


Regarding claim 3, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: the motion system includes at least a second motion direction (my,) substantially perpendicular to the first motion direction and fabricating the fabrication platform includes fabricating said platform to be parallel to the second motion direction (Fig. 15, [0073] - - 5-axis platform including y axis).

Regarding claim 4, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: depositing successive layers of material, and wherein said depositing a layer comprises continuously moving the object relative to the printhead along the first motion direction causing the distance between the printhead and a surface of the object to remain substantially constant (Fig. 15, Fig. 20, [0044] - - printing and controlling the distance between the tip and the product surface).

Regarding claim 5, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: the depositing of the layer includes moving the object in the second motion direction (Fig. 15, [0073] - - 5-axis platform including y axis).

Regarding claim 6, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: the calibrating of the additive fabrication system includes fabricating markers (236, 237) on the fabrication platform (234), and wherein determining the first geometric relationships includes sensing said markers using the sensing system (Fig. 15, [0070] - - a fiducial point provides the calibration reference).

Regarding claim 16, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: fabricating the fabrication platform (234) includes fabricating the fabrication platform with a nonuniform thickness (Fig. 6A, 6B, [0119] - - the substrate curvature 620 shows the substrate has nonuniform thickness).

Regarding claim 18, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: a top surface of the fabrication platform (234) is substantially planar and parallel to a motion plane of the first build plate (220) (Fig. 6C - - the substrate is substantially planer and the substrate is parallel to the platform 640; therefore the substrate is parallel to a motion plane of the platform; Note: since there is no definition of motion plane in the claim language, the top plane of the build plate is interpreted as motion plane)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. US 2021/0362225 (hereinafter YUN) in view of LEVINER et al. WO 2020/231962 (hereinafter LEVINER).

Regarding claim 7, YUN teaches all the limitations of the base claims as outlined above. 

YUN further teaches: the printhead comprises a printhead assembly (1012-1) having a plurality of printheads (1013-1A to 1013-1D) (Fig. 20A, [0111] - - using multiple nozzles), 

But YUN does not explicitly teach: the calibrating of the additive fabrication system includes fabricating a plurality of markers (1040-1A to 1040-1D) with the printheads.

However, LEVINER teaches: the calibrating of the additive fabrication system includes fabricating a plurality of markers (1040-1A to 1040-1D) with the printheads (Fig. 4A [0024] - - printing a plurality of drops from each nozzle at a predetermined distance).

YUN and LEVINER are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by YUN, and incorporating fabricating a plurality of markers with the printheads, as taught by LEVINER.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatically align printhead modules, as suggested by LEVINER ([0006]).

Regarding claim 8, the combination of YUN and LEVINER teaches all the limitations of the base claims as outlined above. 

LEVINER further teaches: determining relative locations of the markers from a scan of the fabricated platform after the fabricating of the markers ([0051] - - the distance between the elements are determined using the captured images).

YUN and LEVINER are combinable for the same rationale as set forth.

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. US 2021/0362225 (hereinafter YUN) in view of Ramos et al. US 2016/0023403 (hereinafter Ramos).

Regarding claim 9, YUN teaches all the limitations of the base claims as outlined above. 

But YUN does not explicitly teach: prior to the fabricating of the fabrication platform, determining second geometric relationships between the motion system and a second build plate.

However, Ramos teaches: prior to the fabricating of the fabrication platform, determining second geometric relationships between the motion system and a second build plate (Fig. 6A, Fig. 6B, Fig. 7 [0081]-[0084]- - calibration surface is a second build plate).

YUN and Ramos are analogous art because they are from the same field of endeavor.  They all relate to 3d printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by YUN, and incorporating determining second geometric relationships between the motion system and a second build plate, as taught by Ramos.  

One of ordinary skill in the art would have been motivated to do this modification in order to ensures constant thickness, as suggested by Ramos ([0083]).

Regarding claim 10, the combination of YUN and Ramos teaches all the limitations of the base claims as outlined above. 

Ramos further teaches: determining of the second geometric relationship comprises scanning markers formed in the second build plate (Fig. 6A, Fig. 6B, Fig. 7 [0081] - - calibration surface is sensed).

YUN and Ramos are combinable for the same rationale as set forth.

Regarding claim 11, the combination of YUN and Ramos teaches all the limitations of the base claims as outlined above. 

Ramos further teaches: the second build plate is a separate build plate, and the second build plate is removed from the fabrication system and the first build plate is installed in the fabrication system prior to fabrication of the fabrication platform on the first build plate ([0081] - - calibration surface is a piece of plastic with an image, thus the calibration surface will be replaced after calibration).

YUN and Ramos are combinable for the same rationale as set forth.

Claims 12 – 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. US 2021/0362225 (hereinafter YUN) in view of Kritchman US 2008/0124475 (hereinafter Kritchman).

Regarding claim 12, YUN teaches all the limitations of the base claims as outlined above. 

But YUN does not explicitly teach: the fabricating of the fabrication platform comprises fabricating said platform using a support material.

However, Kritchman teaches: the fabricating of the fabrication platform comprises fabricating said platform using a support material (Fig. 2A, [0088], [0089] - - carpet 210 of building material; [0059] - - building material include modeling material, support material or mixed material).

YUN and Kritchman are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by YUN, and incorporating fabricating platform using support material, as taught by Kritchman.  

One of ordinary skill in the art would have been motivated to do this modification in order to prevent deformation, as suggested by Kritchman ([0089] - - prevent deformation).

Regarding claim 13, the combination of YUN and Kritchman teaches all the limitations of the base claims as outlined above. 

Kritchman further teaches: the forming of the fabrication platform includes forming said platform in contact an edge element (336A-E) for bonding the fabrication platform to the first build plate (Fig. 2A, [0088] - - the portions of carpet 210 that protrude out of the base of the object is coated with more layers of support material 215 that may help keep carpet adhesive in texture; material 215 are edge element).

YUN and Kritchman are combinable for the same rationale as set forth.

Regarding claim 14, the combination of YUN and Kritchman teaches all the limitations of the base claims as outlined above. 

Kritchman further teaches: fabricating the edge elements on the first build plate (Fig. 2A, [0088] - - material 215 is fabricated on the build tray).
YUN and Kritchman are combinable for the same rationale as set forth.

Regarding claim 15, YUN teaches: additive fabrication system comprising:
a printhead (112) (Fig. 2, [0037] - - printing tools, deposition syringes);
a sensing system (118) (Fig. 2, [0037] - - camera machine vision system);
a motion system for controllably moving a first build plate relative to the printhead (Fig. 2, [0037] - - movable stage 230); and
a controller ([0037] - - CNC control) configured to cause:
calibrating of the additive fabrication system including determining geometric relationships between a printhead (112), a sensing system (118), and a motion system for controllably moving the first build plate ([0045]-[0054] - - “Dispensing Tip Alignment” and “5-Axis Alignment” are calibration); the calibration being based at least in part on sensing of features of the fabrication platform (234) fabricated on the first build plate (220) ((Fig. 15, [0070] - - a fiducial point provides the calibration reference; the fiducial point is a feature of the substrate); and
fabrication of an object (250) on the fabricated platform (234) positioned on the fabricated platform according to the determined first geometric relationships (Fig. 20A, [0111] - - fabricating a product).

But YUN does not explicitly teach: fabricating of a fabrication platform (234) on a first build plate (220).

However, Kritchman teaches: fabricating of a fabrication platform (234) on a first build plate (220) (Fig. 2A, [0088], [0089] - - carpet 210 of building material; [0059] - - building material include modeling material, support material or mixed material).

YUN and Kritchman are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by YUN, and incorporating fabricating platform using support material, as taught by Kritchman.  

One of ordinary skill in the art would have been motivated to do this modification in order to prevent deformation, as suggested by Kritchman ([0089] - - prevent deformation).

Regarding claim 17, the combination of YUN and Kritchman teaches all the limitations of the base claims as outlined above. 

Kritchman further teaches: the controller is configured to cause the fabrication platform (234) to have a nonuniform thickness (Fig. 2A, [0088] - - “the portions of carpet 210 that protrude out of the boundaries of the base of object 200 may be coated with
one or more layers of support material 215” Thus the carpet has a nonuniform thickness.).
YUN and Kritchman are combinable for the same rationale as set forth.

Regarding claim 19, , the combination of YUN and Kritchman teaches all the limitations of the base claims as outlined above. 

YUN further teaches: a top surface of the fabrication platform (234) is substantially planar and parallel to a motion plane of the first build plate (220) (Fig. 6C - - the substrate is substantially planer and the substrate is parallel to the platform 640; therefore the substrate is parallel to a motion plane of the platform; Note: since there is no definition of motion plane in the claim language, the top plane of the build plate is interpreted as motion plane)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116